Citation Nr: 1823300	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-07 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) disability, to include gastroesophageal reflux disease (GERD) and a hiatal hernia as secondary to service-connected cervical spine, thoracic spine, and psychiatric disabilities. 

2.  Entitlement to service connection for chronic headaches and dizziness, to include as due to a traumatic brain injury (TBI). 

3.  Entitlement to service connection for an arrhythmia, to include as secondary to service-connected cervical spine, thoracic spine, and psychiatric disabilities.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected cervical spine, thoracic spine, and psychiatric disabilities.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1961 to December 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal form a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

On his January 2014 substantive appeal, the Veteran requested to appear at a videoconference hearing before the Board.  The hearing was scheduled, but in January 2016, the Veteran cancelled the hearing as he was unable to appear due to his service-connected back disability.  He has requested that the VA proceed with a decision in his case without rescheduling the videoconference hearing.  

These issues were remanded by the Board in March and September 2016 for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The issues of entitlement to service connection for GERD, hypertension, and arrhythmia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has headaches as a result of his military service.

CONCLUSION OF LAW

Service connection for headaches is warranted.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran essentially contends that his headaches were incurred during active service.  

The Board notes that the Veteran's service treatment records (STRs) include an August 1961 enlistment examination and associated medical history report in which the Veteran complained of headaches associated with colds.  No neuropsychiatric disorder was noted.  In a September 1985 separation medical history report, the Veteran complained of frequent or severe headaches.  

In a March 2011 VA progress note, the Veteran complained of headaches since he increased Gabapentin for his service-connected radiculopathy. 

In a January 2014 substantive appeal, the Veteran reported he had a head injury on the left front part of his head with a tank hatch.  It addled him and he had headaches and dizziness for a while.  He stated that he has had recurring headaches and dizziness since that time at random times.  He reported his headaches were worsening and he has had to go to the doctor.  

Upon remand, the Veteran underwent a VA examination for his headache claim.  The examiner noted the Veteran did have headaches associated with colds noted on induction examination, but, the Veteran now has headaches every day, not associated with cold.  Given the headache the Veteran has now are not the same headaches he had on induction examination, the examiner opined it is at least as likely as not that the current headaches were incurred in or caused by military service.  

In a November 2017 VA addendum opinion, the examiner opined that given the multiple factors influencing headaches, it is more likely than not that the sum of the additional risk factors have contributed more to the Veteran's chronic headaches than medication adverse effects alone.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for headaches.  In summary, the Veteran currently has a diagnosis of headaches.  As to the remaining element, the evidence is at least in equipoise as to the etiology of the Veteran's headaches.  After careful review of the probative opinion evidence, the Board grants service connection for headaches.

ORDER

Entitlement  to  service  connection  for  chronic  headaches is granted.


REMAND

The Veteran asserts he has hypertension and/or arrhythmias caused by service or service-connected disability.  An April 2012 VA vocational report indicates the Veteran has hypertension that is well-controlled, but is often elevated in the evening as his pain level has increased.  In a January 2014 substantive appeal, the Veteran reported his hypertension is due to multiple factors, to include his daily pain and depression.  The Veteran underwent a VA hypertension examination in March 2017 and a VA heart examination in September 2017.  In a September 2017 VA opinion, the examiner noted the STRs are negative for atrial fibrillation or hypertension during service.  Further, there is no evidence to show cervical and lumbar spine disorders as being causative for atrial fibrillation or hypertension.  Therefore, the examiner opined it is less likely than not that the Veteran's atrial fibrillation or hypertension was incurred in or caused by active service or proximately due to or aggravated by the Veteran's service-connected cervical and lumbar spine disorders.  The examiner included information from Up to Date which indicated that hypertension may be more common among those with certain personality traits, such as hostile attitudes and time urgency/impatience, as well as among those with depression.  The Board notes that since the last Board remand, the AOJ granted service connection for major depressive disorder in an August 2017 rating decision.  Additionally, the VA examiner failed to address the April 2012 VA vocational report which noted the Veteran's blood pressure is raised with pain.  As such, the Board finds an additional VA opinion is necessary. 

The Veteran asserts he has GERD due to medications for his service-connected neck and pack pain.  In a November 2017 VA opinion, the examiner reported the Veteran is treated for his service-connected orthopedic disabilities with diclofenac and cyclobenzaprine.  The examiner opined that the Veteran's GERD is caused by hiatal hernia, and hiatal hernia resulting in GERD is related to lower esophageal sphincter competence and not to adverse effects of medications.  However, the examiner failed to address the fact that diclofenac is a nonsteroidal anti-inflammatory drug (NSAID) which, according to VA treatment records should be avoided based on the results of the June 2014 esophagogastroduodenoscopy (EGD).  Additionally, it should be noted, that the VA treatment records do not include prescriptions for either diclofenac or cyclobenzaprine; however, VA treatment records in the file are only dated through March 2016.  As such, any additional VA treatment records should also be obtained and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding relevant VA treatment records dated after March 2016. 

2.  After any additional records are associated with the claims file, forward the claims file to an appropriate examiner for a VA opinion as to the etiology of the Veteran's GI disorders.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's diagnosed GI disorder was caused or aggravated by the Veteran's service-connected cervical spine, lumbar spine, headache, and/or psychiatric disabilities to include medications.  The examiner must cite relevant evidence from the claims file and indicate how the evidence supports his or her decision.

The electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  A complete explanation for such a finding must be provided.

3.  After any additional records are associated with the claims file, forward the claims file to an appropriate examiner for a VA opinion as to the etiology of the Veteran's arrhythmia and hypertension disorders.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that a diagnosed heart disorder (to include arrhythmia and hypertension) was caused or aggravated by the Veteran's service-connected cervical spine, lumbar spine, headache, and psychiatric disabilities, to include medications.  The examiner must cite relevant evidence from the claims file and indicate how the evidence supports his or her decision.  The examiner should also refer to the April 2012 VA vocational report which indicated the Veteran's pain affects his blood pressure. 

The electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  A complete explanation for such a finding must be provided.

4.  Finally, readjudicate the claims on appeal based on all relevant evidence submitted since the last supplemental statement of the case.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


